 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     ALBERTO CORTEZ,                      )
11                                        ) CASE NO.: 2:19-cv-03820-GJS
12
           Plaintiff,                     )
                                          )
13   v.                                   )
14                                        ) [PROPOSED] ORDER
     ANDREW SAUL,                         ) AWARDING EAJA FEES
15   Commissioner of Social Security,     )
16                                        )
           Defendant.                     )
17
                                          )
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND FIVE HUNDRED DOLLARS AND 00/100 ($2,500.00) subject to the
22   terms of the stipulation.
23
24   DATED: February 21, 2020             ___________________________________
                                          GAIL J. STANDISH
25                                        UNITED STATES MAGISTRATE JUDGE
26
27
28



                                            -1-
